Citation Nr: 1818587	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for a bilateral knee condition has been submitted.

2.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for a neck condition has been submitted.

3.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for malaria has been submitted.

4.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for bilateral carpal tunnel syndrome has been submitted.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for malaria.

9.  Entitlement to service connection for right wrist carpal tunnel syndrome.

10.  Entitlement to service connection for left wrist carpal tunnel syndrome.

11.  Entitlement to service connection for bronchitis.

12.  Entitlement to service connection for diverticulitis and colon resection.

13.  Entitlement to service connection for right lower extremity neuropathy (claimed as numbness and tingling), to include as secondary to service-connected arthritis, lumbar spine.

14.  Entitlement to service connection for left lower extremity neuropathy (claimed as numbness and tingling), to include as secondary to service-connected arthritis, lumbar spine.

15.  Entitlement to service connection for chronic sinusitis.

16.  Entitlement to a compensable rating for remote trauma, right ankle.

17.  Entitlement to a compensable rating for plantar calcaneal spur, left ankle.

18.  Entitlement to a compensable rating for degenerative arthritis, left great toe, with hallux valgus left foot.

19.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

20.  Entitlement to an increased rating greater than 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to July 1982 and from December 1982 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, June 2011, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The rating decision and subsequent adjudications reopened some of the above new and material evidence issues and denied the claims on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran had a videoconference hearing before the undersigned in November 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

Additional evidence was associated with the claims file following the final adjudication of the claims by the RO; however, in a November 2017 statement the Veteran's representative waived initial review of the evidence by the RO pursuant to 38 C.F.R. § 20.1304 (2017).  To the extent that the additional evidence was not explicitly contemplated by the waiver, it is clear from the statements and submissions of the Veteran and his attorney representative that he desires the Board to adjudicate the claims at this time.

The issues of entitlement to service connection for cervical spine, sinusitis, bronchitis, diverticulitis, right lower extremity neuropathy, and right and left knee disabilities and increased ratings for PTSD, right ankle, left ankle, and left great toe disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeals of entitlement to an increased rating for migraine headaches was requested.

2.  A September 2002 rating decision denied, in relevant part, entitlement to service connection for a bilateral knee condition, a neck condition, bilateral carpal tunnel syndrome, and malaria; the Veteran submitted a timely notice of disagreement and the denial of the claims was continued in a May 2004 Statement of the Case (SOC), which the Veteran did not timely appeal.  

3.  Evidence received since the September 2002 rating decision raises a reasonable possibility of substantiating the Veteran's bilateral knee, neck, bilateral carpal tunnel syndrome, and malaria claims.  

4.  Left lower extremity radiculopathy was caused by the Veteran's service-connected low back disability.

5.  The Veteran does not have a chronic malaria disability or any associated residuals that was shown in service and has not otherwise been shown to be related to service.

6.  The Veteran does not have chronic right carpal tunnel syndrome that was shown in service or within one year of separation from service and has not otherwise been shown to be related to service.

7.  The Veteran does not have chronic left carpal tunnel syndrome that was shown in service or within one year of separation from service and has not otherwise been shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating greater than 30 percent for migraine headaches have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).

2.  The September 2002 rating decision that denied entitlement to service connection for a bilateral knee condition, a neck condition, bilateral carpal tunnel syndrome, and malaria is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §  20.1103 (2017).

3.  Evidence received since the September 2002 rating decision in relation to the Veteran's claims for entitlement to service connection for a bilateral knee condition, a neck condition, bilateral carpal tunnel syndrome, and malaria is new and material, and, therefore, the claims are reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

4.  Entitlement to service connection for left lower extremity radiculopathy is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§  3.310 (2017).

5.  Chronic malaria and any associated residuals were not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

6.  Right carpal tunnel syndrome was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7.  Left carpal tunnel syndrome was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim of Entitlement to an Increased Rating for Migraine Headaches

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The Board notes that a March 2016 statement of the case (SOC) included, in relevant part, the issue of entitlement to an increased rating for migraine headaches.  The Veteran properly appealed the issue in his March 2016 substantive appeal.  However, the Veteran subsequently indicated during his November 2017 Board hearing that he wished to withdraw his appeal of that issue.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding that claim.  Accordingly, the Board finds that the issue of entitlement to an increased rating for migraine headaches has been properly withdrawn by the Veteran and the claim is dismissed.

Duty to Notify and Assist

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

New and Material Evidence

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2017).

The Veteran originally or most recently was denied entitlement to service connection for a bilateral knee condition, a neck condition, bilateral carpal tunnel syndrome, and malaria in September 2002 rating decision.  The Veteran submitted a timely notice of disagreement and the denial of the claims was continued in a May 2004 SOC, which the Veteran did not timely appeal.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2017).

As a result, the claims of service connection may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

At the time of the September 2002 rating decision, the claims file included the Veteran's claims for service connection and an April 2002 VA contract examination.  As to the malaria, the Veteran reported that during an exercise in Honduras in 1984 he woke up "shaking like a leaf" and was taken to the hospital.  He spent 3 to 4 days in the hospital.  The Veteran suffered a relapse in 1994, when he woke up during the night shaking, sweating, and cold.  He did not receive medication on this occasion and the symptoms resolved on their own.  The Veteran was unaware of any current residuals.  As to the knees, his knees started to hurt in 1996 and he also experienced stiffening, swelling, and instability.  The symptoms had continued to the present.  As to his neck, the morning following a 1995 parachute jump the Veteran awoke and was unable to move his neck, which lasted for 3 to 4 days.  Since that time, there was intermittent difficulty turning his head to the right or left.  As to the bilateral carpal tunnel syndrome, the Veteran believed he had such a disability due to feelings of numbness, tingling, and swelling.  

Following examination, the examiner concluded that the Veteran had a history consistent with an attack of malaria during service in South America that was treated and resolved.  There was not good evidence of recurrence since that time and certainly not within the last 8 years.  There was no current sign of chronic malaria such as splenomegaly or anemia.  The diagnosis was episode of malaria infection, resolved with medication, no recurrence or complication identified.  There was no current right or left knee, neck, or right or left carpal tunnel syndrome, based on x-rays and examination.

In a 2003 notice of disagreement, the Veteran contended that he had been treated for his carpal tunnel symptoms and provided bilateral wrist braces in service.  A to the neck, knees, and malaria he reiterated his contentions from the above 2002 examination.

Since the time of the last final rating decision, the Veteran discussed during his Board hearing his belief that his bilateral knee problems were due to his multiple in-service parachute jumps.  Such contentions were not of record at the time of the September 2002 rating decision and raise the possibility of substantiating his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006) (holding lay testimony of observable in-service symptoms may be sufficient to indicate the required association and favorably noting example of parachutist who claims his arthritis of the knees is related to parachute jumps).  As to the bilateral carpal tunnel claims, the Veteran reported that he had been diagnosed with bilateral carpal tunnel syndrome in service.  Affording the Veteran the benefit of the doubt, the Board does not read his statements from the time of the September 2002 rating decision as raising such a contention.  As to the Veteran's malaria, in his December 2008 claim to reopen he reported that he experienced "unexpected reoccurring attacks of malaria that last 12 to 24 hours.  I have had to stay home from work several times to overcome the symptoms."  At the time of the prior final denial, there was no evidence of reoccurrence of malaria or related symptoms.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above medical evidence suggests a possible association between the claimed bilateral knee condition, neck condition, bilateral carpal tunnel syndrome, and malaria and service or a service-connected disability.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's service connection claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the neck and knee claims and the bilateral carpal tunnel and malaria claims are adjudicated herein.  

Service Connection

Having determined that the malaria and carpal tunnel claims are reopened, the Board must next determine whether it will be prejudicial to the Veteran for the Board to address the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Board may proceed to adjudicate the merits of the claims without prejudicing the Veteran, because the RO effectively reopened and adjudicated the merits of the claims in multiple prior adjudications.  Cf. Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).  Specifically, the RO determined that the evidence was against finding current malaria or carpal tunnel disabilities.  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  There is a one year presumption for organic diseases of the nervous system.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Left Lower Extremity Neuropathy

The Veteran contends that he has right and left lower extremity neurological problems that were caused by his service-connected low back disability.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

VA treatment records include diagnoses of lumbar radiculopathy from November 2012 and peripheral sensory neuropathy from July 2012.  

By contrast, a March 2013 VA examination report diagnosed bilateral lower extremity numbness / paresthesia and that he had symptoms in the bilateral lower extremities attributable to a peripheral nerve condition.  In addition, there was electrophysiologic evidence of left L5 and S1 radiculopathies.  Despite the foregoing, the examiner concluded that it was less likely than not that there was a lower extremity radiculopathy disability due to the Veteran's service-connected back disability.  The rationale was that the Veteran had only early degenerative disc disease in a January 2013 MRI and November 2012 EMG testing showed no evidence of a medium or large size fiber polyneuropathy to account for the numbness.  Instead, it was possible that the problems were due to some medical problem, such as diabetes mellitus, glucose intolerance, amyloidosis, or other medical problem.  The Veteran's lower extremity neurological symptoms appear to have worsened since the last VA examination. 

In July 2013, the Veteran reported that if he stood for too long he would experience tingling down both legs form the buttocks to the feet that progressed to numbness.  He sometimes experienced numbness in the feet when sitting at the computer.  In February 2017, the Veteran had low back pain radiating to the bilateral legs and causing feet numbness / burning.

A June 2017 VA contract examination for the spine diagnosed L4-L5, L5-S1 degenerative joint disease and degenerative disc disease with left leg radiculopathy and intervertebral disc syndrome.  During the examination, the Veteran reported mild intermittent pain, paresthesias, and numbness in the left lower extremity, but denied the same symptoms in the right lower extremity.

August 2017 EMG testing and clinical record showed acute on chronic bilateral multi-level lower lumbosacral (L4-S1 region) nerve root impingement.  This finding was accompanied by the Veteran's reports of chronic lower back pain with radiating symptoms that began in the left lower leg and foot and progressed into the bilateral legs and feet.  Symptoms included constant burning, tingling, and numbness in the bilateral feet and weakness in the bilateral lower extremities.  Thus, there appears to be problems with the lower extremities due to the service-connected low back disability.  That said, the EMG testing and subsequent clinical record did not diagnose a specific lower extremity disability.

Given that the Veteran has a clear diagnosis of left lower extremity radiculopathy that has been attributed to his service-connected low back disability, the Board finds that entitlement to service connection for left lower extremity radiculopathy is warranted.  The Board finds that the foregoing constitutes a complete grant of the Veteran's left lower extremity neurological claim, as the foregoing encompasses his reported symptoms of pain, numbness, tingling, and weakness in the left lower extremity.

Malaria

The Veteran contends that he has a chronic malaria disability or residuals thereof that had its onset during service.  

The Veteran was afforded an April 2002 VA contract examination.  He reported that during an exercise in Honduras in 1984 he woke up "shaking like a leaf" and was taken to the hospital.  He spent 3 to 4 days in the hospital.  The Veteran suffered a relapse in 1994, when he woke up during the night shaking, sweating, and cold.  He did not receive medication on this occasion and the symptoms resolved on their own.  The Veteran was unaware of any current residuals.  The examiner noted that the Veteran gave a history consistent with an attack of malaria during service in South America, for which he was treated and there was no evidence of recurrence.  Current examination showed no sign of chronic malaria, such as splenomegaly or anemia.

During his Board hearing, the Veteran conceded that he had not experienced any problems he attributed to malaria or residuals thereof in 7 to 8 years.  His sole residual symptoms were fevers experienced every 10 years or so.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record shows that the Veteran had an acute episode of malaria in service the resolved with medication and that he does not have an ongoing chronic malaria disability or residuals thereof.  

As to the Veteran's contentions that he had multiple episodes of malaria in service and on an ongoing basis to the present, he certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing fever and other symptoms, and his assertions in that regard are entitled to some probative weight.  That said, given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing malaria or other chronic disability incurred during service, the Board concludes that in this case his statements regarding any such link are of limited probative weight and ultimately are outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See 38 U.S.C. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right and Left Carpal Tunnel Syndrome

The Veteran contends that he has bilateral carpal tunnel syndrome that began during service as a result of repetitive computer work.

Service treatment records do not document complaints, treatment, or diagnoses of carpal tunnel syndrome or symptoms thereof; however, the Veteran contends that he was diagnosed with bilateral carpal tunnel syndrome in service and was provided wrist braces that he used intermittently until the symptoms resolved.

The Veteran was afforded an April 2002 VA contract examination.  At that time, the Veteran believed he had bilateral carpal tunnel syndrome due to feelings of numbness, tingling, and swelling.  Following examination, however, the examiner concluded that there was no pathology to render a diagnosis of carpal tunnel syndrome or other disability.  Range of motion was full and without pain, sensation was normal, and tendon function was normal.  There was no muscle atrophy, heat, redness, tenderness, or effusion.

Subsequent treatment records do not include complaints or diagnoses of carpal tunnel syndrome or other wrist disability.  In October 2014, the Veteran reported neck pain that would radiate down the left upper extremity to the hand and included some pain in the wrist.  That said, the Veteran did not believe the problems were due to a wrist disability and there was no medical diagnosis to that effect.

During his Board hearing, the Veteran described bilateral wrist problems beginning in service due to his work on computers.  He experienced numbness in the wrists, fingers, and hands.  At times, the pain radiates up to the elbows.  In the 1990s, the Veteran was issued wrist supports by the military health clinic that he would wear intermittently until the symptoms resolved.  His symptoms had continued to the present.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record shows that the Veteran has not had right or left carpal tunnel syndrome at any point during the appellate time period or in the years immediately preceding the claim.  

In reaching that conclusion, the Board acknowledges the Veteran's reports that he was diagnosed with bilateral carpal tunnel syndrome during service and provided wrist braces.  The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d at 1377.  That said, the medical evidence of record during the appellate time period, including diagnostic testing, has not shown evidence of right or left carpal tunnel syndrome.  As such, the Board finds the current medical evidence of greater probative value as to the existence of a current right or left carpal tunnel syndrome.

The Board also has considered the Veteran's contentions as to current right and left carpal tunnel syndrome.  As noted, he certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing numbness and tingling in the bilateral upper extremities, and his assertions in that regard are entitled to some probative weight.  That said, given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing carpal tunnel syndrome or other chronic disability incurred during service, the Board concludes that in this case his statements regarding any such link are of limited probative weight and ultimately are outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In summary, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C. §s 5107(b) is not for application.  There is not an approximate balance of evidence.  See 38 U.S.C. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

The appeal regarding the claim of entitlement to an increased rating greater than 30 percent for migraine headaches is dismissed.

The application to reopen a claim for a bilateral knee condition is granted.

The application to reopen a claim for a neck condition is granted.

The application to reopen a claim for malaria is granted.

The application to reopen a claim for bilateral carpal tunnel syndrome is granted.

Entitlement to service connection for left lower extremity radiculopathy is granted.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for right carpal tunnel syndrome is denied.

Entitlement to service connection for left carpal tunnel syndrome is denied.


REMAND

Cervical Spine and Right and Left Knees

As to the cervical spine and right and left knee claims, the Veteran had multiple jumps as a parachutist and he attributes his problems with those areas to his jumps and other physical activities of service.  In addition, the Veteran had complaints of neck and knee pains in service.  Although there were normal x-ray findings during service there also multiple in-service notations of knee arthritis and other complaints of bilateral knee problems.  In May 1995, the Veteran was treated for neck strain.  As no VA examination has specifically considered the foregoing, the Board concludes that a remand is warranted to schedule such examination(s).

Right Lower Extremity Neuropathy / Radiculopathy

As to the Veteran's right lower extremity neuropathy claim, as discussed above, the Veteran has made inconsistent reports as to right lower extremity symptoms.  Unlike the left lower extremity, there is not a clear diagnosis attributed to the right lower extremity neurological problems.  That said, in light of the August 2017 EMG testing that suggests the possibility of neurological involvement of the right lower extremity, the Board concludes that a remand is necessary for an additional examination.

Sinusitis

As to the sinusitis claims, the Veteran was afforded a VA examination in March 2013.  There was a noted diagnosis of chronic sinusitis from June 2007.  The Veteran stated that he was being worked up for chronic bronchitis and the allergist told him he had chronic sinusitis.  He had not had any sinus x-rays.  The Veteran had 2 episodes per year (usually around the end of the year and in May, June, or July) and usually was treated with an antibiotic.  His symptoms were bilateral nasal congestion and headaches.  He was treated as though it was allergic rhinitis, but the allergist told him it was sinusitis.  X-rays showed no substantial opacification or air-fluid level in the maxillary, ethmoid, sphenoid, or frontal sinuses.  The impression was no evidence of sinusitis.  No opinion as to etiology was provided.

During his Board hearing, the Veteran described sinus problems throughout service that were undocumented in the records because of his service in the Special Forces.  He reported that he was treated by the unit medic on multiple occasions for sinus infections or clogged sinuses.

The Board recognizes that sinusitis was not actively present during the March 2013 examination; however, the same examination report noted a diagnosis of chronic sinusitis.  Moreover, service treatment records document that in April 1982 the Veteran had nasal congestion and in September 1997 he was noted to have congestion and a history of chronic allergies.  Other service treatment records document nasal discharge and there were multiple diagnoses of upper respiratory infection during service.  In light of the foregoing and the Veteran's reports of ongoing sinus problems from service, the Board concludes that a new examination is necessary.

Bronchitis and Diverticulitis

As to the Veteran's bronchitis and diverticulitis / colon resection claims, the Veteran was afforded a VA examination in February 2011, at which time he reported ongoing respiratory problems from 1996 and diverticulitis symptoms from 2001.  The examiner concluded that there were no related residuals to the diverticulitis, despite the Veteran's reports of chronic constipation, diarrhea, and abdominal pain.  The examiner also diagnosed chronic bronchitis, but found that his current lung problems were unrelated to problems in service.  The rationale noted only that, "There was no evidence for the diagnosis of a lasting or recurrent pulmonary condition made during his service."

During his November 2017 Board hearing, the Veteran described multiple symptoms he attributed to his diverticulitis, including high fevers and feeling "deathly ill" for 2 to 3 days at a time.  As to the lung problems, the Veteran attributed his currently diagnosed bronchitis symptoms to those he experienced during service.  He believed that the dust and other environmental factors experienced during service caused the current bronchitis.  His symptoms began in the mid-1990s.  Whenever he had a mild cold or other respiratory symptoms, his bronchitis would kick in and he had difficulty breathing.  Medical personnel would give him inhalers for the symptoms.  

Such reports are supported by a July 1994 notation of wheezing in the left upper and lower lobes on inspiration.  There was a questionably past history of bronchitis.  In addition, in January 1983 the Veteran was treated for an upper respiratory infection that included symptoms of cough.  In January 1987, the Veteran was seen for a productive cough, among other symptoms.  In January 1988, the Veteran had a one-week history of cough.  On multiple occasions during service the Veteran was treated for pharyngitis.  In October 1990, the Veteran was treated for pneumonia of the right upper lobe.  

In light of the foregoing, the Board concludes that new examinations are necessary for these claimed disabilities.

PTSD

As to the Veteran's increased rating claim for PTSD, during his November 2017 Board hearing the Veteran specifically stated that his mental health symptoms had worsened since his last examination in March 2013.  Specifically, he indicated that he engaged in more avoidance behavior than at the time of the previous examination.  Given that the Veteran has not been involved in treatment for the PTSD for multiple years, the Board concludes that there is insufficient evidence of record to evaluate his claim and that a remand is necessary to afford him a VA examination.

Bilateral Ankles and Left Great Toe

Similarly, as to the increased rating claims for the bilateral ankles and left great toe the Veteran described significantly worsened symptoms since his last VA examination in March 2013.  The Veteran described periods where his ankles and left great toe were locked and had no range of motion.  In effect, he asserted that they were ankylosed.  Such symptoms were not documented during his last VA examinations, as at that time the Veteran discussed flare-ups, but not to the point that he had no motion in the joints.  As such, the Board concludes that a remand is warranted for these claims for new examinations.  In addition, since the last VA examination the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) for his claimed cervical spine and right and left knee disabilities.  The electronic claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any diagnosed cervical spine and right and left knee disability was incurred in or is otherwise related to service, specifically to include the Veteran's multiple in-service parachute jumps.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete explanation for any opinion provided.

2.  Schedule the Veteran for appropriate VA examination for his claimed right lower extremity neuropathy disability.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any diagnosed right lower extremity neuropathy / radiculopathy disability was caused OR permanently aggravated by a service-connected disability (specifically to include his low back disability).

The examiner is asked to consider, and reconcile to the extent necessary, the findings of the August 2017 EMG testing results.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.  The examiner should provide a complete explanation for any opinion provided.

3.  Schedule the Veteran for appropriate VA examination(s) for his claimed sinusitis, bronchitis, and diverticulitis disabilities.  The electronic claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any diagnosed sinusitis, bronchitis, and diverticulitis disability (diagnosed either at the time of examination or during the appellate time period) was incurred in or is otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete explanation for any opinion provided.

4.  Schedule the Veteran for VA examination to determine the current nature and severity of his PTSD disability.  The electronic claims file should be made available to and reviewed by the examiner.

5.  Schedule the Veteran for VA examinations to determine the current nature and severity of his bilateral ankles and left great toe disabilities.  The electronic claims file should be made available to and reviewed by the examiner(s). 

Full range of motion testing must be performed where possible.  The joints involved should be tested for pain in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  Should the tested ranges of motion differ in any of the above conditions (i.e. in weight bearing versus non-weight bearing or active versus passive), each different range of motion should be fully documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


